               Case 19-12122-KG          Doc 223      Filed 10/18/19     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 ) Chapter 11
                                                       )
FOREVER 21, INC., et al.,1                             ) Case No. 19-12122 (KG)
                                                       )
                       Debtors.                        ) (Jointly Administered)
                                                       )

         AMENDED NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

               PLEASE TAKE NOTICE, that the undersigned counsel hereby enters their

appearance for Acadia Realty Limited Partnership, Centennial Real Estate Company, LLC,

CenterCal Properties, LLC, CRVI SBP, LLC, Dimond Center Holding LLC, KRE Broadway Mall

Owner, LLC, Memorial City Mall LP, Metropolis Lifestyle Center, LLC, Montebello Town Center

Investors LLC, Starwood Retail Partners LLC, PGIM Real Estate, Retail Properties of America,

Inc., The Forbes Company, LLC, The Macerich Company, Trademark Property Company, White

Plains Galleria Limited Partnership, and YTC Mall Owner, LLC (the “Landlord Creditors”)

pursuant to section 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., Rules

2002, 3017, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure and Rule 2002-1(d)

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware, and requests that copies of all pleadings, motions, notices and other

papers filed or served in this bankruptcy case, be served upon the Landlord Creditors through their

undersigned counsel, as follows:




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Bran Partners, LLC (7248); and Riley Roe, LLC
(6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
90031.
                Case 19-12122-KG         Doc 223        Filed 10/18/19    Page 2 of 4




Dustin P. Branch, Esquire                              Leslie C. Heilman, Esquire
Nahal Zarnighian, Esquire                              Laurel D. Roglen, Esquire
BALLARD SPAHR LLP                                      BALLARD SPAHR LLP
2029 Century Park East, Suite 800                      919 N. Market Street, 11th Floor
Los Angeles, CA 90067-2909                             Wilmington, DE 19801-3034
Telephone: (424) 204-4400                              Telephone: (302) 252-4465
Facsimile: (424) 204-4350                              Facsimile: (302) 252-4466
E-mail: branchd@ballardspahr.com                       E-mail: heilmanl@ballardspahr.com
        zarnighiann@ballardspahr.com                           roglenl@ballardspahr.com

                PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,

demands, replies, answers, schedules of assets and liabilities, statements of financial affairs,

operating reports, plans of reorganization, and disclosure statements, whether formal or informal,

and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex, facsimile,

or otherwise.

                PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be

deemed or construed to constitute a waiver of any substantive or procedural right of the Landlord

Creditors including, without limitation, (i) the right to have final orders in non-core matters entered

only after de novo review by the United States District Court for the District of Delaware (the

“District Court”), (ii) the right to trial by jury in any proceeding related to these cases or any case,

controversy, or proceeding related to these cases, (iii) the right to have the District Court withdraw

the reference in any matter subject to mandatory or discretionary withdrawal, (iv) the right to have

any matter in which this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution heard by the District Court, or (v) any

other rights, claims, actions, defenses, setoffs, or recoupments to which the Landlord Creditors are



DMEAST #38978685 v2                                2
               Case 19-12122-KG         Doc 223      Filed 10/18/19    Page 3 of 4



or may be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs and

recoupments are expressly reserved. Unless and until the Landlord Creditors expressly state

otherwise, Landlord Creditors do not consent to the entry of final orders or judgments by this Court

if it is determined that this Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution.

 Dated: October 18, 2019                          /s/ Leslie C. Heilman
 Wilmington, Delaware                             Leslie C. Heilman (DE No. 4716)
                                                  Laurel D. Roglen (DE No.5759)
                                                  BALLARD SPAHR LLP
                                                  919 N. Market Street, 11th Floor
                                                  Wilmington, DE 19801-3034
                                                  Telephone: (302) 252-4465
                                                  Facsimile: (302) 252-4466
                                                  E-mail: heilmanl@ballardspahr.com

                                                  and

                                                  Dustin P. Branch, Esquire
                                                  Nahal Zarnighian, Esquire
                                                  BALLARD SPAHR LLP
                                                  2029 Century Park East, Suite 800
                                                  Los Angeles, CA 90067-2909
                                                  Telephone: (424) 204-4400
                                                  Facsimile: (424) 204-4350
                                                  E-mail: branchd@ballardspahr.com
                                                          zarnighiann@ballardspahr.com

                                                  Counsel for Acadia Realty Limited Partnership,
                                                  Centennial Real Estate Company, LLC, CenterCal
                                                  Properties, LLC, CRVI SBP, LLC, Dimond Center
                                                  Holding LLC, KRE Broadway Mall Owner, LLC,
                                                  Memorial City Mall LP, Metropolis Lifestyle Center,
                                                  LLC, Montebello Town Center Investors LLC,
                                                  Starwood Retail Partners LLC, PGIM Real Estate,
                                                  Retail Properties of America, Inc., The Forbes
                                                  Company, LLC, The Macerich Company, Trademark
                                                  Property Company, White Plains Galleria Limited
                                                  Partnership, and YTC Mall Owner, LLC




DMEAST #38978685 v2                              3
               Case 19-12122-KG        Doc 223      Filed 10/18/19     Page 4 of 4



                                CERTIFICATE OF SERVICE

               I, Leslie C. Heilman, hereby certify that, on this 18th day of October 2019, I caused

a true and correct copy of the foregoing Notice of Appearance and Request for Notices to be

served upon the following individuals as noted below.


 Laura Davis Jones                                Juliet M. Sarkessian
 James E. O’Neill                                 Office of the United States Trustee
 Timothy P. Cairns                                J. Caleb Boggs Federal Building
 Pachulski Stang Ziehl & Jones LLP                844 King Street, Suite 2207
 919 North Market Street, 17th Floor              Lockbox 35
 Wilmington, DE 19801                             Wilmington, DE 19801
 Proposed Counsel for the Debtors                 Via Hand Delivery
 Via Hand Delivery

 Joshua A. Sussberg, P.C.                         Anup Sathy, P.C.
 Aparna Yenamandra                                Kirkland & Ellis LLP
 Kirkland & Ellis LLP                             300 North LaSalle Street
  601 Lexington Avenue                            Chicago, IL 60654
 New York, NY 10022                               Proposed Counsel for the Debtors
 Proposed Counsel for the Debtors                 Via First Class Mail
 Via First Class Mail


                                             /s/ Leslie C. Heilman
                                             Leslie C. Heilman (DE No. 4716)
                                             BALLARD SPAHR LLP




DMEAST #38978685 v2
